Citation Nr: 1600350	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for transthyretin amyloidosis (ATTR).

2.  Entitlement to service connection for congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  He has a Combat Infantryman's Badge among his awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  The Veteran's appellant brief is located in VBMS.  All records are now in these electronic systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to provide the Veteran a Travel Board hearing.  In his January 2014 substantive appeal, he requested a Board hearing at a local VA office.  The record does not indicate that this request was ever withdrawn.  Where a Board hearing is requested, the Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b), (d) (West 2014); 38 C.F.R. §§ 3.103(c), 20.700(a) (2015).  On remand, the Veteran must be provided a Travel Board hearing (or a videoconference hearing in the alternative if desired).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the appropriate RO at the next available opportunity in accordance with applicable procedures.  If the Veteran wishes to withdraw his hearing request, he should do so in writing at the RO.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




